       Case 1:14-cv-00927-KPF Document 384 Filed 12/16/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TREVOR MURRAY,

                          Plaintiff,
                                                     14 Civ. 927 (KPF)
                   -v.-
                                                        JUDGMENT
UBS SECURITIES, LLC and UBS AG,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      Whereas the above-entitled action having been assigned to the Honorable

Katherine Polk Failla, United States District Judge, and the matter thereafter

having been brought to trial on December 5, 2017, and at the conclusion of the

trial, on December 21, 2017, the jury having reached a verdict in favor of

Plaintiff as against Defendants, awarding Plaintiff back pay damages in the

amount of $653,300.00 and non-economic compensatory damages in the

amount of $250,000.00, and indicating that Plaintiff was entitled to no front

pay damages; and

      Whereas, on September 25, 2018, at the conclusion of a court

conference, the Court issued an Order dated September 25, 2018, on the post-

trial motions filed by Plaintiff and Defendants; denying Defendants’ post-trial

motion seeking judgment as a matter of law, Defendants’ renewed motion for

judgment as a matter of law or a new trial, Defendants’ motion to limit

Plaintiff’s back pay award, and Plaintiff’s motion for reinstatement or front pay,

and granting Plaintiff’s motion for the award of prejudgment interest insofar as

awarding prejudgment interest from February 20, 2012, through the date of
       Case 1:14-cv-00927-KPF Document 384 Filed 12/16/20 Page 2 of 3




entry of judgment using a weighted average prime rate of 3.57%, compounded

annually; and

      Whereas, on December 16, 2020, the Court having rendered its Opinion

and Order, awarding attorneys’ fees to Stulberg & Walsh, LLP, the successor

firm to Broach & Stulberg LLP, in the amount of $1,295,116.02, and litigation

costs in the amount of $128,428.81, and awarding attorneys’ fees to Herbst

Law PLLC in the amount of $344,807.55, and litigation costs in the amount of

$1,035.14, it is,

      ORDERED, ADJUDGED AND DECREED: That for the reasons stated in

the Court’s Opinion and Order dated December 16, 2020, the Court’s Order

dated September 25, 2018, and in accordance with the jury’s verdict in favor of

Plaintiff and against Defendants, Plaintiff is awarded back pay damages in the

amount of $653,300.00; non-economic compensatory damages in the amount

of $250,000.00; no front pay damages; prejudgment interest from February 20,

2012, through the date of entry of judgment using a weighted average prime

rate of 3.57%, compounded annually; attorneys’ fees to Stulberg & Walsh, LLP,

the successor firm to Broach & Stulberg LLP, in the amount of $1,295,116.02,

and litigation costs in the amount of $128,428.81; and attorneys’ fees to Herbst

Law PLLC in the amount of $344,807.55, and litigation costs in the amount of

$1,035.14.

      Accordingly, the case is closed.




                                         2
         Case 1:14-cv-00927-KPF Document 384 Filed 12/16/20 Page 3 of 3




     SO ORDERED.

Dated:       December 16, 2020
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge




                                       3
